DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 14, 2022, has been entered.
The applicant contends that Keller does not address the matter of gradients of thermal expansion manifesting within the dispersion plate itself. As such, because Keller’s operating presumption is that the diffuser will expand uniformly, the reference offers no motivation to reconfigure the concave portions non-uniformly, e.g., elliptical holes on one side of the diffuser and circular holes on the other (p. 9). And with regard to Arena, there is no indication that cooling passages formed in the sidewall would induce differences in thermal expansion across the dispersion plate (p. 10). 
In response, the examiner understands the integration of a temperature control path (505), which circulates a coolant through the body of a process chamber sidewall, to have a thermal effect upon components that are proximate to said control path. Arena attests that the control path is capable of lowering the temperature of “reactor member 415,” as well as more distant components via conduction and convection [0152]. It would be reasonable, then, for one of ordinary skill to presume that components situated adjacent to the reactor sidewall comprising said control path will manifest lower temperatures than components situated distally. More specifically, it is reasonable to presume that the portion of the diffuser located proximally to said sidewall will manifest lower temperatures than the portion of the diffuser located distally. 
As discussed previously, Chen establishes that elliptical concavities are germane to contexts of elevated temperatures which induce thermal expansion. Because the distal portion of the diffuser is more vulnerable than its proximal portion to this phenomenon, the skilled artisan would be motivated to configure the concavities of the distal portion elliptically. And because the temperature control path suppresses the effect of thermal expansion in the diffuser’s proximal portion, the use of circular concavities is already sufficient. 
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The “heating unit” of claim 1;
The “dispersion plate supporting unit” of claim 1;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “heating unit” is being interpreted as a heater in accordance with paragraph [0170] of the specification.
The “dispersion plate supporting unit” is being interpreted as a pedestal in accordance with paragraph [0039].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al., US 2002/0069968, in view of Arena et al., US 2009/0205563, and Chen et al., US 6,033,480.
Claims 1, 4, 12, 15: Keller discloses a substrate processing apparatus, comprising:
A process module having a process chamber (Fig. 1);
A substrate support (12) disposed in the process chamber;
A heater, i.e., the “heating unit,” configured to heat the substrate [0107];
A shower head including a dispersion plate (20) [0035];
A pedestal (24, 54), i.e., the “dispersion plate supporting unit,” configured to support the dispersion plate [0046, 0061];
Wherein the dispersion plate (20) and pedestal (24, 54) thermally expand at different rates [0130].
As delineated by Figure 5, Keller provides a plurality of convex portions (82) which extend into corresponding concave portions [0077]. And as shown by Figures 6 and 17, the concave portions may be formed circularly or elliptically depending upon the differential of thermal expansion between the pedestal and the dispersion plate due to temperature gradients [0081-0085]. Chen is cited as evidence to demonstrate that elliptical, pin-receiving concavities are uniquely tailored to accommodate the effects of thermal expansion: “the indentations 36 have elliptical cross-sections to provide for the differing coefficients of thermal expansion…Each elliptical cross-section has its major axis radially aligned with respect to the pedestal…the elliptical shape…allows for radial movement of the pin 32…due to thermal expansion” (6, 34-49). Chen, then, establishes that elliptical concavities are specifically germane to contexts of elevated thermal expansion, whereas circular concavities are sufficient under ordinary conditions.
Keller is silent concerning the substrate loading/unloading port, yet Arena demonstrates that it is known to interpose such a port (413) between transfer and reaction chambers for purposes of separation ([0147]; Fig. 4). Further, in order to obviate thermally-induced degradation of the port’s O-ring seal, Arena prescribes circulating a coolant through a pipe (505) installed about said port [0152]. For these reasons, it would have been obvious to integrate both a loading port and cooling pipe within the apparatus of Keller. 
Returning to the primary reference, Keller prescribes the use of elliptical concave portions (81) to accommodate the lateral shifting of the dispersion plate when it expands at a different rate than the pedestal, which is a condition that obtains in the presence of temperature gradients [0082]. As Arena’s cooling pipe now thermally regulates the loading port side, these temperature gradients will be minimized, thereby reducing differences in the rate of thermal expansion and, in turn, dissolving the rationale for the use of elliptical concavities on this particular side. Thus, with regard to Figure 17 of Keller, presuming arbitrarily that the left side bears the loading port, circular concavities may be formed along its entire length. Because the right side does not include a cooling pipe, the thermal gradients inducing differential rates of expansion will continue to obtain, thereby necessitating the use of elliptical concavities. This configuration, then, results in circular concave portions on the left side opposing elliptical concave portions on the right side. It is in this way that the prior art satisfies the claim requirement of a first and second position regulating part which are “in-line…along a substrate loading/unloading direction,” the former part being circular and the latter being elliptical.
Claim 11: As shown by Figure 5, Keller’s convex portions (82) are formed as “pins” [0077].
Claim 20: Keller’s concave portions absorb deformation and extension [0132].
s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Arena and Chen, and in further view of Yasui et al., US 2011/0311339.
Claims 6, 8: Keller’s invention is narrowly drawn to the inner workings of a process chamber and is thus silent regarding features external thereto. In supplementation, Yasui describes a substrate processing apparatus organized as a cluster tool to maximize processing efficiency. As shown by Figure 1, Yasui provides a transfer chamber (110), a transfer chamber robot (112), and a controller (108) which governs the robot [0050]. It would have been obvious to embed Keller’s process chamber within this system to augment throughput.
Claim 7: The first placement position could be placing the substrate on the susceptor of a first process chamber, and the second placement position could be placing the substrate in a load lock.
Claim 9: Yasui provides plural process chambers (151-154) along with corresponding substrate loading/unloading ports (161-164) that face a same point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

	/KARLA A MOORE/      Primary Examiner, Art Unit 1716